 



Exhibit 10.8(i)
TENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS TENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of July 21,
2005 (this “Amendment”), is entered into among TRM Inventory Funding Trust
(“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”) and as
Servicer (in such capacity, “Servicer”), Autobahn Funding Company LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended by a First Amendment to Loan
and Servicing Agreement, dated as of March 16, 2001, an Omnibus Amendment, dated
as of March 16, 2001, a Second Amendment to Loan and Servicing Agreement, dated
as of November 5, 2001, a Third Amendment to Loan and Servicing Agreement, dated
as of April 23, 2002, a Fourth Amendment to Loan and Servicing Agreement, dated
as of July 22, 2002, a Fifth Amendment to Loan and Servicing Agreement, dated as
of April 23, 2003, a Sixth Amendment to Loan and Servicing Agreement, dated as
of May 28, 2003, a Seventh Amendment to Loan and Servicing Agreement, dated as
of My 21, 2004, an Eighth Amendment to Loan and Servicing Agreement, dated as of
November 19, 2004, and a Ninth Amendment to Loan and Servicing Agreement, dated
as of March 30, 2005, the “Agreement”); and
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          0. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          0. Amendments to Agreement. Effective as of Effective Date (as defined
in Section 3 below), the Agreement shall be amended as follows:
     2.1 The definition of “Excess Concentrations” in Appendix A to the
Agreement is hereby amended to replace the existing clauses (a), (c) and
(d) thereof with the following:
     (a) the aggregate of all Cash stored in any single ATM in excess of the
lesser of (A) the applicable insurance coverage with respect to the Cash stored
in such ATM and (B) $80,000 (provided that if (I) such ATM is in a location
where security or other personnel are employed to monitor such ATM 24 hours a
day, the limit specified in clause (B) shall be $160,000 or (II) such ATM is
located in a casino, the limit specified in clause (B) shall be $300,000), ...
(c) in the event that more than 50% of the ATMs are

 



--------------------------------------------------------------------------------



 



located in or on property owned or operated (directly or indirectly) by the
Pantry Entities or in facilities owned or operated (directly or indirectly) by
the Pantry Entities, an amount of Cash equal to the product of (i) the average
amount of Cash in all such ATMs and (ii) the number of such ATMs in excess of
such 50% level, (d) in the event that more than 35% of the ATMs are located in
or on property owned or operated (directly or indirectly) by the Cumberland
Entities or in facilities owned or operated (directly or indirectly) by the
Cumberland Entities, an amount of Cash equal to the product of (i) the average
amount of Cash in all such ATMs and (ii) the number of such ATMs in excess of
such 35% level,
     2.2 On or prior to August 15, 2005, the Servicer shall provide the
Administrative Agent evidence of insurance (i) in form and substance reasonably
acceptable to the Administrative Agent, (ii) with aggregate coverage in an
amount equal to $10 million and (iii) not covering losses occurring in countries
other than the U.S. Any failure to so provide such evidence within such period
shall constitute an Event of Default under the Loan Agreement.
          0. Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment, duly executed by all parties hereto.
          0. Representations and Warranties. Each of the Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date (provided that
representations and warranties with respect to insurance compliance shall be
deemed satisfied if the evidence of insurance described in Section 2.2 above is
provided by the date specified therein), (b) the execution and delivery by such
Person of this Amendment and the performance by such Person of its obligations
under the Agreement, as amended hereby (as so amended, the “Amended Agreement”),
(i) are within the powers of such Person, (ii) have been duly authorized by all
necessary action on the part of such Person, (iii) have received all necessary
governmental approval and (iv) do not and will not contravene or conflict with
(A) any provision of law or the certificate of incorporation or by-laws or other
organizational documents of such Person or (B) any agreement, judgment,
injunction, order, decree or other instrument binding on such Person and (c) the
Amended Agreement is the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms.
          0. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.

2



--------------------------------------------------------------------------------



 



          0. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          0. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          0. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to he executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its individual capacity, but solely as
Owner Trustee    
 
           
 
  By:   /s/ Michael G. Oller, Jr.    
 
           
 
      Name: Michael G. Oller, Jr.    
 
      Title: Senior Financial Services Officer    
 
                TRM ATM CORPORATION    
 
           
 
  By:   /s/ Thomas W. Mann    
 
           
 
      Name: Thomas W. Mann    
 
      Title: Chief Operating Officer    
 
                AUTOBAHN FUNDING COMPANY LLC    
 
           
 
  By:   DZ Bank AG, Deutsche Zentral Genossenschaftsbank Frankfurt am Main, as
its attorney-in-fact    
 
           
 
  By:   /s/ Dominick Ruggiero    
 
           
 
      Name: Dominick Ruggiero    
 
      Title: Vice President    
 
           
 
  By:   /s/ Mark Parsa    
 
           
 
      Name: Mark Parsa    
 
      Title: Vice President    
 
                DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM
MAIN, as Administrative Agent and Liquidity Agent    
 
           
 
  By:   /s/ Dominick Ruggiero    
 
           
 
      Name: Dominick Ruggiero    
 
      Title: Vice President    
 
           
 
  By:   /s/ Mark Parsa    
 
           
 
      Name: Mark Parsa    
 
      Title: Vice President    

S-1



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Assistant Vice President     

S-2